Citation Nr: 0522781	
Decision Date: 08/19/05    Archive Date: 08/25/05	

DOCKET NO.  03-31 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1955 to August 
1959.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togas Maine, which denied the claim of entitlement to service 
connection for hearing loss.  

In February 2004, the veteran presented personal testimony at 
a videoconference hearing before the undersigned Veterans Law 
Judge.  A transcript of the hearing is of record.  

In March 2005, the United States Court of Appeals for 
Veterans Claims (Court) entered an order remanding the case 
for compliance with the parties' joint motion to remand the 
appeal to the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), is applicable to this appeal.  This 
law redefines the obligations of VA to the appellant with 
respect to claims for VA benefits.  

This matter was previously before the Board in June 2004.  At 
that time the Board denied the veteran's claim of entitlement 
to service connection for hearing loss.  The Board explained 
that although the veteran had a current hearing loss 
disability, there was no competent medical evidence linking 
the current disability to service.  

Thereafter, the veteran appealed the Board's denial to the 
United States Court of Appeals for Veterans Claims (Court).  
In a March 2005 Joint Motion to Vacate and Remand, the 
parties agreed that a Remand was required in order to provide 
further reasons and bases for its findings, to give careful 
consideration to the case, since the veteran's service 
medical records are unavailable; and to obtain a medical 
opinion as to whether it is as least as likely as not that 
any of the veteran's current hearing loss is of service 
origin.  

The Board notes that the veteran has submitted additional 
evidence in support of the claim of entitlement to service 
connection for hearing loss.  Although the veteran has 
properly waived review of this evidence by the agency of 
original jurisdiction, in light of the Court's order; the RO 
should consider the additional evidence submitted by the 
veteran.  

Accordingly, this appeal is remanded to the RO, via the 
Appeals Management Center (AMC), for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2004).  

2.  The RO should contact the veteran and 
request the names and addresses of all 
health care providers, VA or non-VA, that 
have treated him for hearing loss.  After 
the veteran has signed the appropriate 
releases, those records not already 
associated with the claims folder should 
be obtained and associated with the file.  
All attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain records identified by the veteran, 
a notation to that effect should be 
inserted in the file.  If the RO cannot 
obtain records identified by the veteran, 
a notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order that the veteran is provided the 
opportunity to obtain and submit those 
records for VA review.  

3.  After associating all relevant 
records received, as noted above, the RO 
is to arrange for the veteran to undergo 
VA audiologic examination conducted by an 
audiologist.  The veteran's entire claims 
file be made available to and reviewed by 
the audiologist in conjunction with the 
examination.  A notation to the effect 
that this record review took place should 
be included in the report of the 
examiner.  All appropriate tests and 
studies are to be performed.  All medical 
findings are to be reported in detail.  

The examiner should elicit, and report, 
the veteran's noise exposure history, 
examine the veteran's hearing impairment, 
and review the audiologic examinations, 
dated in June and August 2003, which 
included conflicting opinions pertaining 
to the etiology of the veteran's hearing 
loss, closely.  Afterwards, the 
audiologist should comment as to whether 
the June 2003 private audiologic 
examination included the veteran's 
history of post service noise exposure, 
and if so, whether the examining 
audiologist considered the veteran's 
post-service noise exposure when the 
opinion was rendered.  Importantly, the 
audiologist is also asked to render an 
opinion as to whether is it at least as 
likely as not that the veteran's 
currently diagnosed hearing loss is 
related to service.  A complete rationale 
for any opinion rendered must be included 
in the VA audiologic report.  

4. The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is to be 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
the claim.  

5.  The RO must review the claims file 
and ensure that there has been full 
compliance with all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) and 38 C.F.R. § 3.159 (2003), and 
that all requested development has been 
completed (to the extent possible) in 
compliance with this REMAND.  If any 
action is not undertaken, or is taken in 
a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

6.  Thereafter, the RO should 
readjudicate this claim.  The RO is 
advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.  If the benefit sought 
on appeal remains denied, the veteran and 
the representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  The 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


